J-S25004-14


                           2014 PA Super 216

PATRICIA P. WORLEY                           IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA


                  v.

KELLY LYNN EFFLER

APPEAL OF: NICOLE R. WEBSTER

                                                 No. 1857 MDA 2013


           Appeal from the Order Entered September 26, 2013
             In the Court of Common Pleas of Centre County
                   Civil Division at No(s): 2013-151-S
                           PACSES No. 53713906
                    Other State ID No. 000290713906


BEFORE: OTT, J., STABILE, J., and MUSMANNO, J.

OPINION BY OTT, J.:                            FILED OCTOBER 01, 2014

     Nicole R. Webster appeals from the order entered on September 26,

2013, in the Court of Common Pleas of Centre County registering and

confirming a foreign support order, directing Webster to pay $150.00 per

month in child support and acknowledging $24,309.44 in arrears. Webster

raises three issues in this timely appeal. She claims the trial court: (1)

abused its discretion in registering the foreign order based upon the

evidence and testimony presented at the hearing; (2) abused its discretion

in not allowing Webster to present evidence that she is not the person

named in the foreign order; and (3) abused its discretion in not giving

proper weight and consideration to federal law regarding residency of
J-S25004-14



military spouses. After a thorough review of the submissions by the parties,

relevant law, and the certified record, we vacate the order registering the

foreign support order and remand for further proceedings consistent with

this decision.

      The factual background of this matter is unclear; however, it appears

that a person named Kelly Lyn Effler gave birth to a child, S.W. The certified

record does not reveal the child’s birthdate. On January 21, 1998, Kelly L.

Effler was ordered to pay $150.00 per month in child support. See Order,

1/21/1998, 97 CVD 740, County of McDowell, State of North Carolina. On

February 1, 1999, that order was modified to include an additional payment

of $62.34 per month to pay arrearage. See Modificaiton of Order, 2/1/1999.

On May 13, 2010, the order was again modified.         At that date, Patricia

Worley was added to the caption as a plaintiff, recognizing that she had

been awarded custody of S.W. Additionally, the amount owed in arrearage

had risen to $19,059.44.    Finally, it was noted that Kelly Effler was then

known as Kelly Rhodarmer. See Modification of Order, 5/13/2010. On April

3, 2013, a registration statement was sent to Centre County indicating that

Nicole Rickards Webster, also known as Kelly Lynn Effler and Kelly Lynn

Rickards, owed $24,309.44 in child support.     Additionally, the registration

statement indicated that Effler/Webster/Rickards had a social security

number ending with the number 6192.          A document appended to the

registration statement presented additional aliases, including Keli L. Effler,

Kimberly Lynn Hogan, Kelly Lynn Rhodarmer, Kimberly Nicole Hogan

                                    -2-
J-S25004-14



Rhodarmer, and Nicole Rhodarmer Webster.          See Registration Statement,

4/3/2013.    On April 22, 2013, Nicole Rhodarmer Webster, SSN XXX-XX-

2410, pro se, timely filed a motion contesting the registration order.        In

part, she claimed she had been misidentified and was not the person who

owed the money.      See Motion Contesting Registration, 4/22/2013.        After

several continuances, a hearing was held on September 5, 2013, at which

time Webster was not allowed to present evidence challenging her identity

as Kelly Lynn Effler. Pursuant to the original registration statement, orders

have been entered directing Maxwell Trucking to withhold $150.00 per

month from the pay of Nicole M. Webster, SSN XXX-XX-6192, and FBS

Incorporated to withhold $150.00 per month from the pay of Nicole R.

Webster, SSN XXX-XX-6192. Appellant, Nicole R[hodarmer] Webster, SSN

XXX-XX-2140, testified she was currently working at Maxwell Trucking and

had previously worked for FBS. See N.T. Hearing, 9/5/2013, at 18.

       In its Pa.R.A.P. 1925(a) opinion, the trial court stated it registered the

order and denied Webster relief because it was obliged to give full faith and

credit to the underlying order.        Additionally, Webster was obliged to

challenge her identity as Effler in North Carolina, the jurisdiction that

originally made the identification. See Trial Court Opinion, 11/13/2013, at

1-2.

       The rules governing a contest of the validity or enforcement of a

registered order are found at 23 Pa.C.S. §§ 7606, 7607.           Section 7606

states, in relevant part:

                                      -3-
J-S25004-14



      A nonregistering party seeking to contest the validity or
      enforcement of a registered order in this State must request a
      hearing within 20 days after the date of mailing or personal
      service of notice of the registration. The nonregistering party
      may seek to vacate the registration, to assert any defense to an
      allegation of noncompliance with the registered order or to
      contest the remedies being sought or the amount of any alleged
      arrearges pursuant to section 7607 (relating to contest of
      registration or enforcement).

23 Pa.C.S. § 7606(a).

      As noted above, Webster, pro se, requested a hearing within 20 days

of the registered order, fulfilling the timeliness requirement of section 7606.

      Section 7607 states, in relevant part:

      (a) Defenses. - A party contesting the validity or enforcement of
      a registered order or seeking to vacate the registration has the
      burden of proving any of the following defenses:

         (1) The issuing tribunal lacked personal jurisdiction over
         the contesting party.

         (2) The order was obtained by fraud.

         (3) The order has been vacated, suspended or modified by
         a later order.

         (4) The issuing tribunal has stayed the order pending
         appeal.

         (5) There is a defense under the law of this State to the
         remedy sought.

         (6) Full or partial payment has been made.

         (7) The statute of limitation under section 7604 (relating
         to choice of law) precludes enforcement of some or all of
         the arrearages.




                                     -4-
J-S25004-14


       (b) Relief.- If a party presents evidence establishing a full or
       partial defense under subsection (a), a tribunal may stay
       enforcement of the registered order, continue the proceeding to
       permit production of additional relevant evidence and issue other
       appropriate orders.

23 Pa.C.S. § 7607(a),(b).

       By attempting to challenge her identity as Kelly Lynn Effler, Webster

was attempting to assert a challenge under § 7607(a)(1); she was claiming

that North Carolina had no personal jurisdiction over her because she is not

nor was she ever Kelly Lynn Effler.              Webster is permitted, pursuant to

statute, to raise that defense. Therefore, the trial court erred as a matter of

law in preventing Webster from presenting her evidence regarding her

identity and accordingly, North Carolina’s lack of jurisdiction over her.

       Accordingly, we must vacate the order registering the foreign order

and remand for a complete hearing.1 Said hearing is to be held within 45

days of the return of the certified record to the Court of Common Pleas of

Centre County.

       Order vacated.        Matter remanded for action consistent with this

opinion. Jurisdiction relinquished.




____________________________________________


1
  As a practical matter, we are not sure how the foreign order would be
enforceable against Nicole R. Webster. The foreign order compels the
employer to withhold money from the pay of Nicole M. Webster, SSN XXX-
XX-6192, while Appellant allegedly works as Nicole R. Webster, SSN XXX-
XX-2140.



                                           -5-
J-S25004-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/1/2014




                          -6-